DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 14, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohnherr et al. (DE 3808022). Lohnherr discloses a separator including a separator wheel (6) having separator wheel paddles (6a); a dispersion plate (10) fastened to the separator wheel; and an air guidance system (3) having guide vanes (3a) and a separating air feed (4) for the supply of exclusively separating air (the examiner notes that all of the air in the separating air feed is separating air), while an .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACHO AB (CH 363879 A) in view of Lohnherr et al. (DE 3808022). BACHO discloses a separator including a housing (1), a feed cone (10), and a rotatable dispersing plate (30), on an upper face of which dispersing blades (31) which are distributed across a periphery of the dispersing plate are arranged, wherein the feed cone is arranged on the housing at a distance from the dispersing plate (see at least Fig. 3). the dispersing plate (see at least Fig. 3). The feed cone at its cone edge has a radius R1 for which: 0.5 x R2 < R1 < R2, where R2 denotes the radius of the dispersing plate (see at least Fig. 3). A radius R3 of an inner circumference of the dispersing blades is R3 which is less than R1 (see at least Fig. 3). Each dispersing vane has a dispersing surface which is situated perpendicular to the rotation direction of the dispersing plate (see at least Fig. 3). The dispersing vanes blades are plates sticking up from the upper face of the dispersing plate and extending in the radial direction (see at least Fig. 3). BACHO discloses all the limitations of the claims, but it does not disclose that the separator includes a separator wheel having separator wheel .
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACHO AB (CH 363879 A) in view of Lohnherr etal. (DE 3808022), as applied to claim 1 above, and further in view of Hanke (US 4,869,789). The combination of BACHO in view of Lohnherr discloses all the limitations of the claims (see above), but it does not disclose that there is provided on the housing an impact ring, having impact elements distributed over the inner circumference and projecting in the direction of the dispersing plate and configured and arranged such that they lie opposite at least the dispersing blades. However, Hanke discloses a similar device in which there is provided on the housing an impact ring, having impact elements (10) distributed over the inner circumference and projecting in the direction of a dispersing plate (31) and configured and arranged such that they lie opposite dispersing blades (30) for the purpose of protecting the housing from damage. It would have been obvious for a person of ordinary skill in the art at the time of the applicant’s invention to provide on the housing an impact ring, having impact elements distributed over the inner circumference and projecting in the direction of the dispersing plate and configured and arranged such that they lie opposite at least the dispersing blades, as disclosed by Hanke, for the purpose of protecting the housing from damage.
Claims 15, 16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohnherr et al. (DE 3808022) in view of Plant etal. (US 8,813,967). Lohnherr discloses a separator including a separator wheel (6) having separator wheel .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohnherr et al. (DE 3808022).  Lohnherr discloses a separator including a separator wheel (6) having separator wheel paddles (6a) and an air guidance system (3) having guide vanes (3a) and a separating air feed (4) for the supply of exclusively separating .
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Regarding claim 13, the applicant restates the previous remarks filed 9/8/2020 stating that Lohnherr does not disclose guide vanes that project into the separating space.  The applicant goes on to state, “ It is believed the Examiner interprets the dash - dotted line in FIG. 2 as a boundary of the separating chamber.  However, as can be seen in FIG. 1 of Lohnherr in combination with FIGS. 3 and 6, the outer boundary of the separating chamber is formed by the inner edges of the guide vanes 3A and not by their pivot points 3B. Lohnherr discloses in column 2, lines 1-4 that the diameter of the guide vane ring 3 is adjustable so that the separating chamber 5 shows different gap widths B, B‘ and B ". The separating chamber 5 is defined by these gaps and, consequently, by the edges of the guide vanes.”  The examiner notes that the claims recite “guide plates protruding into the separating space.”  The claims do not recite a “separating chamber”.  In Fig. 2, Lohnerr illustrates guide vanes that project into the separating space.  Additionally, the examiner notes that Fig. 3 illustrates the guide vanes in a vertical orientation not in an orientation illustrated in Fig. 2.
The applicant states that Lohnerr does not disclose “a separating air feed for the supply of exclusively separating air” as recited in claim 13 because Lohnerr discloses that both air and material are included in its air feed.  The examiner notes that the claim as written does not preclude both air and material in the air feed.  Rather the claim merely requires that the air supplied be exclusively separating air.  The air supplied by the air feed disclosed by Lohnerr is exclusively separating air.
Regarding the rejection of claim 1 as unpatentable over BACHO AB in view of Lohnherr et al., the applicant states: “a combination of Bahco and Lohnherr is not possible without a fundamental modification of Bahco, and the integration of Lohnherr In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regarding claim 1, BACHO discloses all the limitations of the claims, but it does not disclose that the separator includes a separator wheel.  Lohnherr discloses a similar device in which a separator includes a separator wheel (6) for the purpose of controlling the air flow within the separator. It would have been obvious for a person of ordinary skill in the art at the time of the applicant’ invention to modify the separator disclosed by BACHO to include a separator wheel having separator wheel as disclosed by Lohnerr, for the purpose of controlling the airflow within the separator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659